                           Case 6:20-mj-06117-KGG Document 1 Filed 08/27/20 Page 1 of 15


                                                                                                                                                       FILED
                                                                                                                                                    U.S. DIS1~ct Court
     AO 106 (Re\'. 0~!111 Application for a S,•Jrch Warrnnt                                                                                          Dls1rlcl or Kan&as




                                                   UNITED STATES DISTRICT COURT                                                               AUG 27 2020
                                                                                 for the                                                  Clert/,tl.J;..in..
                                                                                                                                          B y ~ p u t y Clerk
                                                                                                                                                                Lurt
                                                                          District of Kansas
In the Matter of the Search of:
(8ri~fl.v de,cribe the />"Of>"l'I\' to b, .<eorchtd or id,mify 1/,e
µ,rson by 11ame und uddrr.<SJ
                                                                                                      Case No.        & o- rn - lo ' \ T\ -o l - \-(~
A BLACK LG CELLULAR PHONE, IMEi #
355041-61-153983-9, TELEPHONE NUMBER
316-413-9402, CURRENTLY LOCATED AT THE
WICHITA DEA OFFICE 8415 E 32ND ST, WICHITA KS
                                                           APPLICATION FOR A SEARCH WARRANT
            I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
    penalty of perjury that I have reason to believe that on the following person or prop,:r1y11tlen1Jfy11i,p,,·.wn11rd,scribnh,pro11rrry
    to be uorc/1,d and giw its /orntmnJ:
A BLACK LG CELLULAR PHONE, IMEi # 355041-61-153983-9, TELEPHONE NUMBER 316-413-9402,
CURRENTLY LOCATED AT THE WICHITA DEA OFFICE 8415 E 32ND ST, WICHITA KS

    located in the DISTRICT OF KANSAS, there is now concealed                              1id,•n11Jj" 1he pa.sun or de,crtbe 1/ie pmpmr 10 he ui:,cJJ:
                                                                          Sec Attachment "A"

                 The basis for the search under Fed. R. Crim. P. 41 (c) is rched 0111" or mor,•.1:
                     ✓ evidence of a crime:
                     ✓ contraband. fruits of crime. or other items illegally possessed;
                        ✓ property designed for use. intended for use. or used in committing. a crime;
                             a person to be arrested or a person who is unlawfully restrained.
                 The search is related to a violation of:
                    Code Section                                                               D_(f~nst! Description
                 Title 21, U.S.C., Section 84l(a)                     Possession with the intent to distribute controlled substances
                 Title 21, U.S.C., Section 846                        Conspiracy to distribute controlled substances

                 The application is based on these facts:
                                                                                                       See Attached Affidavit
                 ✓ Continued on the attached sheet.
                   Delayed notice of___days (give exact ending date if more than 30 days:_______,_.......,"""'!.:::.::
                   under 18 U.S.C. § 3103a, the basis of · · · set forth on the tt ched sheet.




                                                                                                     TH0~1AS M. KRAUSCH, TFO, DEA
                                                                                                                 Prinrt•J 11m11e and 1itle
                                    by phone,
    Sworn to before me and signed in my presence.

    Date:             August 27, 2020


    City and state: Wichita, Kansas                                                        ONORABLE KENNETH G. GALE, U.S. Magistrate Judge
                                                                                                                 Primed 11ame a,rJ title
       Case 6:20-mj-06117-KGG Document 1 Filed 08/27/20 Page 2 of 15




                         IN THE UNITED STATES DISTRICT COURT
                                     FOR KANSAS

 IN THE MATTER OF THE SEARCH OF A
 BLACK LG CELLULAR PHONE, IMEI #
 355041-61-153983-9, TELEPHONE
 NUMBER 316-413-9402, CURRENTLY                   Case No.     al)-   ffi -la\\ '1-0\-   1,-\ CcQ-
 LOCATED AT THE WICHITA DEA
 OFFICE 8415 E 32ND ST, WICHITA KS



                             AFFIDAVIT IN SUPPORT OF AN
                          APPLICATION UNDER RULE 41 FOR A
                           WARRANT TO SEARCH AND SEIZE


       I, Thomas Krausch, being first duly sworn, hereby depose and state as follows:


                      INTRODUCTION AND AGENT BACKGROUND


       1.     I make this affidavit in support of an application under Rule 41 of the Federal Rules

of Criminal Procedure for a search warrant authorizing the examination of property-an electronic

device-which is currently in law enforcement possession, and the extraction from that property of

electronically stored information described in Attachment A.


       2.     I am a Task Force Officer with the Drug Enforcement Administration, and have

been since April 2014.


       3.     I am currently assigned to the DEA's Wichita, Kansas Resident Office. I am a

Detective with the Wichita Police Department, and have been so employed for approximately

twenty nine (29) years. I am currently assigned to the DEA Wichita Resident Office (WRO) as a

Task Force Officer and have been assigned to the WRO since Aril of 2014. Prior to my current

assignment with the DEA Task Force, I was a patrol officer with the Wichita Police Department

from 1990 to 2000. In 2000 I was promoted to the rank of Detective and have worked in several
       Case 6:20-mj-06117-KGG Document 1 Filed 08/27/20 Page 3 of 15




units to include the Special Investigations Bureau/Undercover Section, The Exploited and Missing

Child Unit and Robbery/Homicide. Prior to my employment with the Wichita Police Department I

had served seven (7) years in the United States Air Force as a Security Police Office.

          4.     As a Detective and Task Force Officer, during my tenure in law enforcement I

 · have conducted numerous investigations into the transportation, possession, manufacture, and

 distribution of controlled substances; and the associated conspiracies. Many of these

 investigations have resulted in the arrest and conviction of several defendants on state and

 federal drug trafficking violations.   I have debriefed confidential sources regarding drug

 activities and conducted physical, wire and electronic surveillance of persons involved in drug

 trafficking. Through my training and experience, I have become familiar with the manner in

 which illegal drugs are transported, stored, and distributed and the methods of payment for such

 drugs.

          5.     I have been the case agent on and participated in investigations involving the

 interception of wire communications and electronic communications of cellular telephones. I am

 familiar with the ways in which controlled substance traffickers and money launderers conduct

 their business, including, but not limited to, their methods of importing and distributing controlled

 substances, their use of cellular telephones, digital display devices, computers and email, and their

 use of numerical codes and code words to conduct their transactions.

          6.    In addition to the standard training provided by the Wichita Police Department and

 the DEA, I have attended various additional training courses specifically on narcotics interdiction,

 money laundering, advanced investigative techniques, and intelligence collection. These courses

 have been provided by various state/ local and federal entities.
        Case 6:20-mj-06117-KGG Document 1 Filed 08/27/20 Page 4 of 15




         7.      1 have personally participated in the investigation set forth below. 1 am familiar

  with the facts and circumstances of the investigation through my personal participation; from

  discussions with other agents of the DEA and other law enforcement officers; from my discussions

  with witnesses involved in the investigation; and from my review of records and reports relating

  to the investigation. Unless otherwise noted, wherever in this affidavit I assert that a statement

  was made, the information was provided by another agent, law enforcement officer, or witness

  who may have had either direct or hearsay knowledge of that statement and to whom I or others

  have spoken, or whose reports 1 have read and reviewed. Such statements are among many

  statements made by others and are stated in substance and in part unless otherwise indicated. Since

  this affidavit is being submitted for the limited purpose of securing an order authorizing the

  acquisition of the Requested Information, I have not included details of every aspect of the

  investigation. Facts not set forth herein, or in the attached exhibits, are not befog relied on in

  reaching my conclusion that the requested order should be issued.

         8.      Jurisdiction rests with this Court to issue the proposed warrant because it is a "court

  of competent jurisdiction" as defined in 18 U.S.C. § 2711. Specifically, the Court is a magistrate

 judge of a district court of the United States that "has jurisdiction over the offense being

  investigated." See 18 U.S.C. § 2711(3)(A)(i).

         9.      This affidavit is intended to show only that there is sufficient probable cause for

 the requested warrant and does not set forth all of my knowledge about this matter.


                 IDENTIFICATION OF THE DEVICE TO BE EXAMINED


       10.     The property to be searched is a Black LG Cellular Phone, IMEI # [355041-61-

153983-9], cellular telephone number 316-413-9402, hereinafter the "Device." The Device is

currently located at The Wichita DEA Office non-drug evidence locker, at 841-5 E 32 nd Street,
        Case 6:20-mj-06117-KGG Document 1 Filed 08/27/20 Page 5 of 15




Wichita Kansas. I am requesting authorization for the forensic examination of the Device for the

purpose of identifying electronically stored data particularly described in Attachment A.


                                      PROBABLE CAUSE


        11.    On August 21, 2020, I and agents at the Drug Enforcement Administration, Wichita

Regional Office (WRO) were made aware that Kathy DE LA TORRE was staying at the Hawthorn

Suites Hotel, in room 5-2-1. I was also aware that DE LA TORRE had three outstanding arrest

warrants issued by the Wichita Municipal Court for failures to appear. The underlying crimes

were: Minor in consumption of alcohol, Possession of marijuana and Failure to pay a traffic fine.


       12.     Agents with the WRO had been actively investigating DE LA TORRE for her

involvement with a local Drug Trafficking Organization (DTO) as early as January 2020. Agents

with assistance from two documented reliable Confidential Sources (CS) had verified specific

information on DE LA TORRE's involvement with the DTO. DE LA TORRE had made at least

two trips via Amtrak service to California for the purpose of transporting currency and drugs

between Wichita and California under the direction of a known drug distributor in Wichita.


       13.     In March of 2020, shortly after DE LA TORRE had returned from California,

agents utilized a documented CS to purchase 43 "M-30" pills from DE LA TORRE. "M-30's" are

a counterfeit form of oxycodone that contain fentanyl. The CS communicated
                                                                       I
                                                                           with DE LA

TORRE via cellphone, utilizing a cellphone application called "Snap Chat", a common application

used between cell phone users to send and receive messages without giving out a specific phone

number. The CS and DE LA TORRE would discuss drug amounts and prices as well as other

criminal activity via the "Snap Chat" app that can be operated from a cell phone through a wireless

connection as well as the devices data plan. The CS used "Snap Chat" as a primary way to
        Case 6:20-mj-06117-KGG Document 1 Filed 08/27/20 Page 6 of 15




communicate with DE LA TORRE and had done so in the days leading up to the surveillance and

arrest of DE LA TORRE on August 21, 2020.


       14.     On August 21, 2020, agents had established surveillance on room 5-2-1 at the

Hawthorn Suites Hotel where DE LA TORRE was confirmed staying. Agents confirmed DE LA

TORRE was registered in the room and that DE LA TORRE utilized her Kansas Driver's license

as identification during her check in procedure.


       15.     Agents received information from the CS that DE LA TORRE had been selling pills

from the room and was also believed to be in possession of a firearm. Further infonnation learned

by agents indicated that DE LA TORRE was in possession of several hundred fentanyl pills and

counterfeit Xanax.


       16.     Agents received information from the hotel staff that DE LA TORRE was to be

vacating the room and moving from room 5-2-1 another room on the property in building# 1. At

approximately 12:00 PM, agents observed DE LA TORRE exit room 5-2-1 carrying her personal

belongings including a brown purse.


       17.     Once away from the room Agents arrested DE LA TORRE on her outstanding

warrants. Based on the information provided to agents by the CS, DE LA TORRE was searched

incident to arrest and for inventory purposes. DE LA TORRE had approximately 1,000 pills,

consisting of several hundred of the "M-30s" as well as what agents believe to be counterfeit

Xanax, commonly referred to as "bars", in her purse as well as a large sum of cash. DE LA

TORRE told agents she had a Glock handgun that was still in room 5-2-1. DE LA TORRE signed

a waiver for SA Williams to retrieve the handgun from room 5-2-1 since DE LA TORRE was in

the process of moving from one room to the other. Agents also seized the "Device" that DE LA
       Case 6:20-mj-06117-KGG Document 1 Filed 08/27/20 Page 7 of 15




TORRE had in her possession. Based on the information provided by the CS concerning DE LA

TORRES communication concerning her criminal activities, the Device was secured for

evidentiary purposes and for the ability for your Affiant to apply for a search warrant for the

Device in hopes to discover additional information pertaining to DE LA TORRE's criminal

enterprise.


        18.    On August 26, 2020 your Affiant served an administrative subpoena to T-

Mobile/Metro PCS requesting subscriber and billing information for the Device being used by DE

LA TORRE. On August 27, 2020 your Affiant received return information from T-Mobile/Metro

PCS regarding the requested information. Your Affiant learned as a result of that information that

the Device used by DE LA TORRE was subscribed in the name of Kathy Guadalupe DE LA

TORRE, with a billing address of 7054 E Kellogg, Wichita, Kansas. The phone number for the

Device was Hsted as 316-413-9402.


        19.     Your Affiant has probable cause to believe that the electronically stored

information described in Attachment A is recorded on the Device described in herein. Agents

learned although the CS did not have the specific phone number for the Device, the CS

communicated with DE LA TORRE on a regular basis via cellular phone by use of the Snap Chat

App. The CS sent photos of the communications with DE LA TORRE from the CS phone screen.

DE LA TORRE had shared photos while traveling to California from the AMTRAK train she was

traveling on while going to pick up drugs in California. There are potentially communications

pertaining to those trips to include photos of possible drug evidence, locations, and phone numbers

of persons in contact with DE LA TORRE while committing various drug crimes. From your

Affiants training and experience, persons involved in the distribution of narcotics typically ·

maintain records or photographs of items they have for sale or have sold on their devices. Your
       Case 6:20-mj-06117-KGG Document 1 Filed 08/27/20 Page 8 of 15




Affiant believes it to be true that the Device seized from DE LA TORRE at the time of her arrest is

the Device used to communicate with the CS during the course of this investigation.


       20.      The Device is currently in the lawful possession of the DEA. It crune into the

DEA' s possession in the following way: As documented in above paragraph 17 in this document,

DE LA TORRE was taken into custody on three outstanding arrest warrants. Therefore, while the

DEA might already have all necessary authority to examine the Device, I seek this additional

warrant out of an abundance of caution to be certain that an exrunination of the Device will comply

with the Fourth Amendment and other applicable laws.


       21.      The Device is currently in storage at the DEA Non drug evidence storage located at

the DEA Office 8415 E 32nd Street, Wichita Kansas. In my training and experience, I know that

the Device has been stored in a manner in which its contents are, to the extent material to this

investigation, in substantially the srune state as they were when the Device first came into the

possession of the DEA.


                                      TECHNICAL TERMS


       22.      Based on my training and experience, I use the following technical tenns to convey

the following meanings:


             a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular

                telephone) is a handheld wireless device used for voice and data communication

                through radio signals. These telephones send signals through networks of

                transmitter/receivers, enabling communication with other wireless telephones or

                traditional "land line" telephones. A wireless telephone usually contains a "call

                log," which records the telephone number. date, and time of calls made to and from
Case 6:20-mj-06117-KGG Document 1 Filed 08/27/20 Page 9 of 15




     the phone. In addition to enabling voice communications, wireless telephones offer

     a broad range of capabilities. These capabilities include: storing names and phone

     numbers in electronic "address books;" sending, receiving, and storing text

     messages and e-mail; talcing, sending, receiving, and storing still photographs and

     moving video; storing and playing back audio files; storing dates, appointments,

     and other information on personal calendars; and accessing and downloading

     information from the Internet. Wireless telephones may also include global

     positioning system ("GPS") technology for determining the location of the device.


  b. Digital camera: A digital camera is a camera that records pictures as digital picture

     files, rather than by using photographic film. Digital cameras use a variety of fixed

     and removable storage media to store their recorded images. Images can usually be

     retrieved by connecting the camera to a computer or by connecting the removable

     storage medium to a separate reader. Removable storage media include various

     types of flash memory cards or miniature hard drives. Most digital cameras also

     include a screen for viewing the stored images. This storage media can contain any

     digital data, including data unrelated to photographs or videos.


  c. GPS: A GPS navigation device uses the Global Positioning System to display its

     current location. It often contains records the locations where it has been. Some

     GPS navigation devices can give a user driving or walking directions to another

     location. These devices can contain records of the addresses or locations involved

     in such navigation. The Global Positioning System (generally abbreviated "GPS")

     consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite contains an

     extremely accurate clock. Each satellite repeatedly transmits by radio a
       Case 6:20-mj-06117-KGG Document 1 Filed 08/27/20 Page 10 of 15




                mathematical representation of the current time, combined with a special sequence

                of numbers. These signals are sent by radio, using specifications that are publicly

                available. A OPS antenna on Earth can receive those signals. When a OPS antenna

                receives signals from at least four satellites, a computer connected to that antenna

                can mathematically calculate the antenna's latitude, longitude, and sometimes

                altitude with a high level of precision.


             d. Internet: The Internet is a global network of computers and other electronic devices

                that communicate with each other. Due to the structure of the Internet, connections

                between devices on the Internet often cross state and international borders, even

                when the devices communicating with each other are in the same state.


         23.      Based on my training, experience, I know that the Device has capabilities that

  allow it to serve as a wireless telephone device, a digital camera, as well as connect to the

  internet. In my training and experience, examining data stored on devices of this type can

  uncover, among other things, evidence that reveals or suggests who possessed or used the device.


                   ELECTRONIC STORAGE AND FORENSIC ANALYSIS


       24.      Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods ohime. Similarly, things that have been viewed via the

Internet are typically stored for some period of time on the device. This information can

sometimes be recovered with forensics tools.


       25.      Forensic evidence. As further described in Attachment A, this application seeks

permission to locate not only electronically stored infonnation that might serve as direct evidence

of the crimes described on the warrant, but also forensic evidence that establishes how the Device
       Case 6:20-mj-06117-KGG Document 1 Filed 08/27/20 Page 11 of 15




was used, the purpose of its use, who used it, and when. There is probable cause to believe that

this forensic electronic evidence might be on the Device because:


           a. Data on the storage medium can provide evidence of a file that was once on the

              storage medium but has since been deleted or edited, or of a deleted portion of a file

               (such as a paragraph that has been deleted from a word processing file). Forensic

              evidence on a device can also indicate who has used or controlled the device. This

              "user attribution" evidence is analogous to the search for "indicia of occupancy"

              while executing a search warrant at a residence.


           b. A person with appropriate familiarity with how an electronic device works may,

              after examining this forensic evidence in its proper context, be able to draw

              conclusions about how electronic devices were used. the purpose of their use, who

              used them, and when.


           c. The process of identifying the exact electronically stored information on a storage

              medium that is necessary to draw an accurate conclusion is a dynamic process.

              Electronic evidence is not always data that can be merely reviewed by a review

              team and passed along to investigators. Whether data stored on a computer is

              evidence may depend on other information stored on the computer and the

              application of knowledge about how a computer behaves. Therefore, contextual

              information necessary to understand other evidence also falls within the scope of

              the warrant.
       Case 6:20-mj-06117-KGG Document 1 Filed 08/27/20 Page 12 of 15




              d. Further, in finding evidence of how a device was used, the purpose of its use, who

                 used it, and when, sometimes it is necessary to establish that a particular thing is not

                 present on a storage medium.


        26.      Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the device consistent

with the warrant. The examination may require authorities to employ techniques, including but not

limited to computer-assisted scans of the entire medium, that might expose many parts of the

device to human inspection in order to determine whether it is evidence described by the warrant.


       27.       Manner of execution. Because this warrant seeks only permission to examine a

device already in law enforcement's possession, the execution of this warrant does not involve the

physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the Court

to authorize execution of the warrant at any time in the day or night.


                                            CONCLUSION


       28.       I submit that this affidavit supports probable cause for a search warrant authorizing

the examination of the Device described herein to seek the items described in Attachment A.


                                     REQUEST FOR SEALING


       29.       It is respectfully requested that this Court issue an order sealing, until further order

of the Court, all papers submitted in support of this application, including the application and

search warrant. I believe that sealing this document is necessary because the warrant is relevant to

an ongoing investigation into the criminal organizations as not all of the targets of this

investigation will be searched at this time. Based upon my training and experience, I have learned
       Case 6:20-mj-06117-KGG Document 1 Filed 08/27/20 Page 13 of 15




that, onHne criminals actively search for criminal affidavits and search warrants via the internet,

and disseminate them to other online criminals as they deem appropriate, i.e., post them publicly

online through the carding forums. Premature disclosure of the contents of this affidavit and

related documents may have a significant and negative impact on the continuing investigation and

may severely jeopardize its effectiveness.


                                                                  submitted,




                           -+di!()\,, ~1,'ce.Ltt..,
       Subscribed and sworn to before me .,,-,
       on August 27, 2020:
      Case 6:20-mj-06117-KGG Document 1 Filed 08/27/20 Page 14 of 15




                                         ATTACHMENT A


        1.       All records on the Device described in the affidavit for application that relate to

violations ofTitle 21 USA 841 (a)(l) and 841 (b)(1)(c), and Title 18, USA 924 (c)andinvolve

Kathy DE LA TORRE since January 1, 2020 including:


             a. Any and all text message content to and from phone numbers associated to Kathy

                 DE LA TORRE and any and all other associates listed in DE LA TORRE

                 contacts.


             b. lists of customers and related identifying information;


             c. types, amounts, and prices of drugs trafficked as well as dates, places, and

                 amounts of specific transactions;


             d. any information related to sources of drugs (including names, addresses, phone

                numbers, or any other identifying information);


       2.       Evidence of user attribution showing who used or owned the Device at the time

the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,

saved usernames and passwords. docwnents, and browsing history;


             a. records oflnternet Protocol addresses used;


             b. records oflnternet activity, including firewall logs, caches, browser history and

                cookies, "bookmarked" or '"favorite" web pages, search terms that the user

                entered into any Internet search engine, and records of user-typed web addresses.
       Case 6:20-mj-06117-KGG Document 1 Filed 08/27/20 Page 15 of 15




       As used above, the terms "records" and "information'' include all of the foregoing items

of evidence in whatever form and by whatever means they may have been created or stored,

including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.
